The plaintiff sued to recover the value of certain brick furnished by him to the defendant Hugill, a contractor, who used them in constructing certain buildings for the defendant Vanderbilt. *Page 474 
The jury found that Hugill was indebted to plaintiff for said brick $360; that plaintiff gave notice of said indebtedness to defendant Vanderbilt 1 October, 1900; that at that time said Vanderbilt was indebted to Hugill under said contract $780; that Vanderbilt, without cause, terminated the contract; that after paying for completion of the building, with proper regard to economy, there was due by Vanderbilt to Hugill $1,500. It appearing that there were other debts due by Hugill for material, etc., judgment was rendered that the plaintiff recover of the defendant Hugill $360, with interest from 1 October, 1900; also, that defendant Vanderbilt is indebted to Hugill in the sum of $1,500, with interest from 1 June, 1901, and he was ordered to pay that sum (641) into court immediately for the use of the parties heretofore adjudged to be entitled thereto.
This action was begun 1 June, 1901. By virtue of Revisal, sec. 2028, the lien of a laborer or material that must be filed in twelve months, but by Revisal, sec. 2022, it can be acquired without filing if a statement of the amount due is rendered the owner. However acquired, the lien is lost if action thereon is not begun in six months. Revisal, secs. 2027, 2033 (4). The plaintiff, not having begun this action within six months after giving the statement of his claim to the owner, on 1 October, 1900, has no lien, but he can maintain this action against the owner personally, under Revisal, sec. 2021, which makes it the "duty of the owner to retain from the money then due the contractor a sum not exceeding the price contracted for," to be paid to the laborer, mechanic, or material man whenever an itemized statement of the amount due him is furnished by either of such parties or the contractor.
Hugill was not originally made a party to this action. When brought in as a party, March Term, 1905, he filed no answer, but the defendant Vanderbilt obtained leave and amended his own answer to plead the three years statute of limitations. He could not plead the statute himself, having been sued in June, 1901, and he cannot plead it for Hugill, for the plea is personal to Hugill.
The judgment ascertaining the debt due by Hugill to plaintiff is affirmed. The rest of the judgment is irregular and must be reformed. As between plaintiff and Vanderbilt the amount due by the latter to Hugill is fixed by the verdict at $360 and interest — not at $1,500, for the plaintiff recovers, not by virtue of a lien, but under Revisal, sec. 2021, which requires the owner to "retain from the money then due" contractor. The plaintiff is only entitled to recover of Vanderbilt (642) his pro rata part of that sum (not exceeding his judgment against Hugill), this pro rata to be determined after consideration by the court below of all the claims of laborers, mechanics, and *Page 475 
material men against Hugill in this matter, their priorities, validity, etc. No such data is before us, and the case must go back to reform the judgment according to this opinion. It is also irregular and without warrant of law to require defendant to "pay into court" any sum. The judgment fixes the amount due, and execution — not contempt proceedings — issues if not paid.
The other claimants not being parties to this action, the finding that Vanderbilt is indebted to Hugill $780 is not binding between Vanderbilt and the other claimants. They should all have been brought into this action and their rights and pro rata recovery determined as on a creditor's bill. The costs of this Court will be divided. Judgment modified and case
Remanded.
Cited: Hardware Co. v. Schools, 151 N.C. 512.